PER CURIAM.
Joseph William Alfred appeals the district court’s order denying his motion to *473inspect grand jury minutes. Because Alfred failed to show a particularized need to inspect the grand jury minutes, we affirm the judgment of the district court. See In re Grand Jury Proceedings, 800 F.2d 1293, 1298 (4th Cir.1986). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.